 


109 HR 1271 IH: To repeal a provision relating to privacy officers in the Consolidated Appropriations Act, 2005.
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1271 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. Tom Davis of Virginia introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To repeal a provision relating to privacy officers in the Consolidated Appropriations Act, 2005. 
 
 
1.Repeal of Privacy Officer provisionSection 522 of the Transportation, Treasury, Independent Agencies, and General Government Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3268; 5 U.S.C. 552a note), is hereby repealed. 
 
